C. S. Abrams and Horace Abrams, were indicted by the Grand Jury of Cuyahoga County under 13105 GC., for issuing a false financial statement.
The defendant had been doing business with the National City Bank of Cleveland for several years. In the course of that business this bank had loaned money to the defendant. The record discloses that, prior to making such a loan in 1925, the bank asked the defendant to submit a financial statement. Such a statement was submitted over the signature of the defendant. In this statement the defendant listed certain securities as his property, whereas in truth they were the property of another. Indictment, triál and conviction in the Cuyahoga Common Pleas followed. After the verdict the court sentenced the defendant to serve a term of not less than one year in the Penitentiary.
The case was then taken to the Court of Appeals and there remanded for a new trial, the Court saying that the verdict was against the weight of the evidence and that the trial court erred in failing to withdraw certain testimony from the consideration of the jury.
The State makes the following statement and argument:
At the outset of this trial in the court below there were two defendants, C. S. Abrams and his son, Horace Abrams. Certain* testimony introduced by the State consisted of statements made in the presence of the defendant, Horace Abrams, but not in the presence of the defendant C. S. Abrams. At the conclusion of the State’s case the defense also rested, at which time the trial court directed a verdict of “Not Guilty” in the case of Horace Abrams. At the time the State introduced the evidence in question counsel for the defense interposed an objection. This objection was properly overruled because of the fact that this testimony was admissible as against one defendant and there were at that time still two defendants on trial. Nor was the court, by counsel for defendant, requested to charge that said testimony was inadmissible as .against C. S. Abrams.
“A verdict of guilty in a prosecution for murder and a sentence rendered upon such verdict will not be set aside because of the fact that the language used by the trial court in its charge is inapt and the charge is incomplete, if no exception was noted to the charge and if no request for further instructions upon the point on which such charge was incomplete, was made.”